 

 

Case 20-10343-LSS Doc 3200 Filed 05/06/21 Page 1 of 3

 

 

 
 
 
 
  

Coam®
SA -

My Ndime oc :
ro AM 7e eS d Ips

d i
i oR

7 (Ow d
lc As ABUSED LF MY xe
i GAveR Ww HIN [ was /2
Veo Gev, G4 TKS AEC
DQ My lire FRONN
BocArets
Feet

—

[TT CHAWEE

Tay Pore om T -“
CONGR T GliTH PRE
THe , CFE _
ANCHE
S#r

EVERY

,eo Net Tete
Covet yr BAKEEE To

 

~ -~>) WAS _
Le ree z) t ee Tuer
fires at, = £ Coyueoa T f /
oe oe HAPPENED eH EN E

t “ wot omg Nive
—T = tet fH ever

(cor pAc ;
Tee. He FEnTEee A MtTEr
Poem WIT anc BeEo AND

—

 

 

 
  

    

 

Line if HapPeEnXeoO |

Ws

Case 20-10343-LSS Doc 3200 Filed 05/06/21 Page2of3
STER PAL

BSA Suouvce Be Here

Dec BUA TA Bee for ArLLewne

THIS Te Go ON AN? The?
Stu co bay PEARLY Fre
IT. Toey Ryiseo A Cet

CE lives Ano ve

ARE

 
   
  

STicti Civine Were (tT Teoa y
Don Ler THEM 66r
fre as WeThouvT Payne

DE 4 te, STILL Brines

 

PHEW

 
Case 20-10343-LSS Doc 3200 Filed 05/06/21 Page 3of3

 

FT MYERS FL 339
27 APR.2021 PM 4L

jus Ticé Lave S|
Bsa BANKRUP TCT
B2zq¢ Matter Ce

GTR Flooif ‘y
(WW iUMILHe TON be “ays

CASE

Jetfead {peggy el] pbaesdaaghypbapaly ip dfpqlpecaf lla lop

 

 

etc Bee Si LvtesrTein

 
